Exhibit 10.1




AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF
OBLIGATIONS




This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (this “Agreement”) is made as of August 28, 2009, by HG Partners,
Inc., a Nevada corporation (formerly Solutions Mechanical, Inc.) (“Assignor”),
and Jeffrey Thompson (“Assignee”).




WHEREAS, Assignor is engaged in the business of providing commercial and
residential installation and maintenance services in the heating, ventilation
and air conditioning industry (the “Business”); and




WHEREAS, as partial consideration for Assignee agreeing to sell 8,240,000 shares
of common stock of Assignor to Harborview Master Fund, L.P. and Gemini Master
Fund, Ltd., Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Business, and in connection therewith, Assignee
has agreed to assume all of the liabilities of Assignor relating to the
Business, on the terms and conditions set forth herein.




NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:




Section 1.

Assignment.




1.1.

Assignment of Assets.  For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by Assignor, Assignor does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Assignee, and his
successors and assigns, all of Assignor’s right, title and interest in, to and
under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Business (the “Assets”), including, but not
limited to, the Assets listed on Exhibit A hereto, and identified in part by
reference to Assignor’s balance sheet as of June 30, 2009, filed with Securities
and Exchange Commission as part of Assignor’s quarterly report on Form 10-Q on
August 14, 2009 (the “Balance Sheet”).




1.2

Further Assurances.  Assignor shall from time to time after the date hereof at
the request of Assignee and without further consideration execute and deliver to
Assignee such additional instruments of transfer and assignment, including
without limitation any bills of sale, assignments of leases, deeds, and other
recordable instruments of assignment, transfer and conveyance, in addition to
this Agreement, as Assignee shall reasonably request to evidence more fully the
assignment by Assignor to Assignee of the Assets.




Section 2.

Assumption.




2.1

Assumed Liabilities.  As of the date hereof, Assignee hereby assumes and agrees
to pay, perform and discharge, fully and completely, (i) all liabilities,
commitments, contracts, agreements, obligations or other claims against
Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Business whenever arising (the “Liabilities”), including, but not limited to,
the Liabilities listed on Exhibit B, and identified in part by reference to the
Balance Sheet.  




2.2

Further Assurances.  Assignee shall from time to time after the date hereof at
the request of Assignor and without further consideration execute and deliver to
Assignor such additional instruments of assumption in addition to this Agreement
as Assignor shall reasonably request to evidence more fully the assumption by
Assignee of the Liabilities.





--------------------------------------------------------------------------------

Section 3.

Indemnification and Release.




3.1

Indemnification. Assignee covenants and agrees to indemnify, defend, protect and
hold harmless Assignor, and its officers, directors, employees, stockholders,
agents, representatives and affiliates (collectively, together with Assignor,
the “Assignor Indemnified Parties”) at all times from and after the date of this
Agreement from and against all losses, liabilities, damages, claims, actions,
suits, proceedings, demands, assessments, adjustments, costs and expenses
(including specifically, but without limitation, reasonable attorneys’ fees and
expenses of investigation), whether or not involving a third party claim and
regardless of any negligence of any Assignor Indemnified Party (collectively,
“Losses”), incurred by any Assignor Indemnified Party as a result of or arising
from (i) any debt, liability or obligation of Assignor, whether incurred or
arising prior to the date hereof or after, with respect to the Business, (ii)
any debt, liability or obligation of Assignor for actions taken prior to the
execution of this Agreement, including, without limitation, any amounts due or
owing to any former officer, director or affiliate of Assignor, (iii) the
conduct and operations of the Business whether before or after the date hereof,
(iv) claims asserted against Assignor with respect to the Business, whether
arising before or after the date hereof and (v) any federal or state income tax
payable by Assignor and attributable to the Business, whether arising before or
after the date hereof.




3.2

Third Party Claims.




(a)

If any claim or liability (a “Third-Party Claim”) should be asserted against any
of the Assignor Indemnified Parties (the “Indemnitee”) by a third party for
which Assignee has an indemnification obligation under the terms of Section 3.1,
then the Indemnitee shall notify Assignee within 20 days after the Third-Party
Claim is asserted by a third party (said notification being referred to as a
“Claim Notice”) and give Assignee a reasonable opportunity to take part in any
examination of the books and records of the Indemnitee relating to such
Third-Party Claim and to assume the defense of such Third-Party Claim and in
connection therewith and to conduct any proceedings or negotiations relating
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Third-Party Claim. The expenses (including reasonable attorneys’ fees) of all
negotiations, proceedings, contests, lawsuits or settlements with respect to any
Third-Party Claim shall be borne by Assignee. If Assignee agrees to assume the
defense of any Third-Party Claim in writing within 20 days after the Claim
Notice of such Third-Party Claim has been delivered, through counsel reasonably
satisfactory to Indemnitee, then Assignee shall be entitled to control the
conduct of such defense, and shall be responsible for any expenses of the
Indemnitee in connection with the defense of such Third-Party Claim so long as
Assignee continues such defense until the final resolution of such Third-Party
Claim. Assignee shall be responsible for paying all settlements made or
judgments entered with respect to any Third-Party Claim the defense of which has
been assumed by Assignee. Except as provided in subsection (b) below, both
Assignee and the Indemnitee must approve any settlement of a Third-Party Claim.
A failure by the Indemnitee to timely give the Claim Notice shall not excuse
Indemnitor from any indemnification liability except only to the extent that
Assignee is materially and adversely prejudiced by such failure.




(b)

If Assignee shall not agree to assume the defense of any Third-Party Claim in
writing within 20 days after the Claim Notice of such Third-Party Claim has been
delivered, or shall fail to continue such defense until the final resolution of
such Third-Party Claim, then the Indemnitee may defend against such Third-Party
Claim in such manner as it may deem appropriate and the Indemnitee may settle
such Third-Party Claim, in its sole discretion, on such terms as it may deem
appropriate. Assignee shall promptly reimburse the Indemnitee for the amount of
all settlement payments and expenses, legal and otherwise, incurred by the
Indemnitee in connection with the defense or settlement of such Third-Party
Claim. If no settlement of such Third-Party Claim is made, then Assignee shall
satisfy any judgment rendered with respect to such Third-Party Claim before the
Indemnitee is required to do so, and pay all expenses, legal or otherwise,
incurred by the Indemnitee in the defense against such Third-Party Claim.




3.2

Non-Third-Party Claims. Upon discovery of any claim for which Assignee has an
indemnification obligation under the terms of this Section 3 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Assignee of such claim and, in any case, shall give
Assignee such notice within 30 days of such discovery. A failure by Indemnitee
to timely give the foregoing notice to Assignee shall not excuse Assignee from
any indemnification liability except to the extent that Assignee is materially
and adversely prejudiced by such failure.





2




--------------------------------------------------------------------------------

3.3

Release.  Assignee, on behalf of himself and his Related Parties, hereby
releases and forever discharges Assignor and its individual, joint or mutual,
past and present representatives, affiliates, officers, directors, employees,
agents, attorneys, stockholders, controlling persons, subsidiaries, successors
and assigns (individually, a “Releasee” and collectively, “Releasees”) from any
and all claims, demands, proceedings, causes of action, orders, obligations,
contracts, agreements, debts and liabilities whatsoever, whether known or
unknown, suspected or unsuspected, both at law and in equity, which Assignee or
any of his Related Parties now have or have ever had against any Releasee.
Assignee hereby irrevocably covenants to refrain from, directly or indirectly,
asserting any claim or demand, or commencing, instituting or causing to be
commenced, any proceeding of any kind against any Releasee, based upon any
matter released hereby. “Related Parties” shall mean, with respect to Assignee,
(i) any entity in which Assignee holds a Material Interest or (ii) any entity
with respect to which Assignee serves as a general partner or a trustee (or in a
similar capacity). For purposes of this definition, “Material Interest” shall
mean direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of an entity or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in an entity.




Section 4.  

Headings.  The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.




Section 5.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within that state, except that any conveyances of leaseholds
and real property made herein shall be governed by the laws of the respective
jurisdictions in which such property is located.




[The remainder of this page is blank intentionally.]





3




--------------------------------------------------------------------------------

[SIGNATURE PAGE TO TRANSFER AND ASSUMPTION AGREEMENT]




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.




HG PARTNERS, INC.







By:  /s/ Richard Rosenblum      

Name: Richard Rosenblum

 

Title: President







/s/ Jeffrey Thompson          

Jeffrey Thompson





4




--------------------------------------------------------------------------------

Exhibit A




(a)

All of the equipment, computers, servers, hardware, appliances, implements, and
all other tangible personal property that are owned by Assignor and have been
used in the conduct of the Business;




(b)

all inventory associated with the Business;




(c)

all real property and real property leases to which Assignor is a party, and
which affect the Business or the Assets;




(d)

all contracts to which Assignor is a party, or which affect the Business or the
Assets, including leases of personal property;




(e)

all rights, claims and causes of action against third parties resulting from or
relating to the operation of the Business or the Assets, including without
limitation, any rights, claims and causes of action arising under warranties
from vendors and other third parties;




(f)

all governmental licenses, permits, authorizations, consents or approvals
affecting or relating to the Business or the Assets;




(g)

all accounts receivable, notes receivable, prepaid expenses and insurance and
indemnity claims to the extent related to any of the Assets or the Business;




(h)

all goodwill associated with the Assets and the Business;




(i)

all business records, regardless of the medium of storage, relating to the
Assets and/or the Business, including without limitation, all schematics,
drawings, customer data, subscriber lists, statistics, promotional graphics,
original art work, mats, plates, negatives, accounting and financial information
concerning the Assets or Business;




(j)

all internet domain names and URLs of the Business, software, inventions, art
works, patents, patent applications, processes, shop rights, formulas, brand
names, trade secrets, know-how, service marks, trade names, trademarks,
trademark applications, copyrights, source and object codes, customer lists,
drawings, ideas, algorithms, processes, computer software programs or
applications (in code and object code form), tangible or intangible proprietary
information and any other intellectual property and similar items and related
rights owned by or licensed to Assignor used in the Business, together with any
goodwill associated therewith and all rights of action on account of past,
present and future unauthorized use or infringement thereof; and




(k)

all other privileges, rights, interests, properties and assets of whatever
nature and wherever located that are owned, used or intended for use in
connection with, or that are necessary to the continued conduct of, the Business
as presently conducted or planned to be conducted.





5




--------------------------------------------------------------------------------

Exhibit B




(a)

All liabilities in respect of indebtedness of Assignor related to the Business;




(b)

product liability and warranty claims relating to any product or service of
Assignor associated with the Business;




(c)

taxes, duties, levies, assessments and other such charges, including any
penalties, interests and fines with respect thereto, payable by Assignor to any
federal, provincial, municipal or other government, domestic or foreign,
incurred in the conduct of the Business;




(d)

liabilities for salary, bonus, vacation pay, severance payments damages for
wrongful dismissal, or other compensation or benefits relating to Assignor’s
employees employed in the conduct of the Business; and




(e)

any liability or claim for liability (whether in contract, in tort or otherwise,
and whether or not successful) related to any lawsuit or threatened lawsuit or
claim (including any claim for breach or non-performance of any contract) based
upon actions, omissions or events relating to the Business.





6


